783 N.W.2d 338 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Anthony Earl HARP, Defendant-Appellant.
Docket No. 140329. COA No. 293665.
Supreme Court of Michigan.
June 28, 2010.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the December 3, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).